  Case 3:20-cv-01679-D-BH Document 5 Filed 08/07/20                   Page 1 of 1 PageID 25



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SHELVIN LYNN HOLMAN,                             )
    ID # 00610-045,                              )
                 Movant,                         )   No. 3:20-CV-1679-D
                                                 )   No. 3:06-CR-370-D (1)
vs.                                              )
                                                 )
UNITED STATES OF AMERICA,                        )
               Respondent.                       )

                                             ORDER

       After reviewing all relevant matters of record in this case, including the findings, conclu-

sions, and recommendation of the United States Magistrate Judge, in accordance with 28 U.S.C. §

636(b)(1), the court is of the opinion that the findings and conclusions of the magistrate judge are

correct and they are adopted as the findings and conclusions of the court. For the reasons stated in

the findings, conclusions, and recommendation of the United States Magistrate Judge, the movant’s

successive 28 U.S.C. § 2255 motion is TRANSFERRED to the United States Court of Appeals for

the Fifth Circuit pursuant to Henderson v. Haro, 282 F.3d 862, 864 (5th Cir. 2002), and In re Epps,

127 F.3d 364, 365 (5th Cir. 1997), by separate judgment.

       SO ORDERED.

       August 7, 2020.


                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE
